Armstrong, J.
¶1 Leif Allen appeals his two convictions of violating a no-contact order, arguing that reversal is required because his offenses did not include acts or threats of violence and because his two convictions violated his double jeopardy rights. He also argues that the trial court miscalculated his offender score and sentenced him beyond the statutory maximum. We affirm Allen’s convictions but remand for resentencing.
Facts
¶2 On March 4, 2007, Aletta Foley checked her e-mail for the first time in about three weeks and found two messages from Allen. One was sent on February 12 and was the return of an e-mail she had sent him while they were dating, and the other was sent on February 14 and was an invitation to join a social networking web site. At the time, there was a court order in place prohibiting Allen from having direct or indirect contact with Foley.
¶3 After Foley reported these contacts to the police, the State charged Allen by amended information with two *306counts of violating a no-contact order (domestic violence). These were felony charges due to Allen’s prior no-contact order violations. Before trial, Allen stipulated that he had two prior convictions for violating a no-contact order.
¶4 Allen admitted at trial that he had sent the February 12 e-mail but explained that he had inadvertently clicked the reply or forward button instead of deleting Foley’s prior e-mail to him. With reference to the February 14 e-mail, Allen said that he had nothing to do with the invitation that Foley received.
I’d gone through-there’s a portion that you can go through your contact list at the Yahoo account and send an invitation to each member on there, not realizing that I still had Ms. Foley’s contact information in there. Several other people also received the same message.
Report of Proceedings (RP) at 46. Allen admitted sending an e-mail on February 17 to Foley’s current boyfriend in which he wrote, “Never turn your back on a Foley.” Ex. 7; RP at 41. He explained that he sent this message because he was upset with Foley’s family.
¶5 After the jury found Allen guilty as charged, the State submitted a statement of criminal history showing that he had five prior Thurston County felony convictions. The State also filed a sentencing manual worksheet showing the sentencing range that corresponded with Allen’s offender score. Based on Allen’s sentencing range of 41 to 54 months, and the prior offenses that the prosecuting attorney described to the court, the State recommended a 54-month sentence. Defense counsel recognized that a low-end sentence of 41 months would be inappropriate and noted that “with Mr. Allen’s criminal history, it would be real easy for the Court to say 54 months,” but requested a sentence somewhere between 41 months and the middle of the sentencing range. RP at 80-81. The court found Allen’s criminal history “kind of shocking,” especially in terms of his three prior convictions of violating protection orders, and imposed concurrent sentences of 50 months in prison *307and 9 to 18 months of community custody. RP at 81-82; Clerk’s Papers at 52.
¶6 Allen now appeals both his convictions and his sentences.
Analysis
I. Interpretation of Former RCW 26.50.110(1) (2006)
 ¶7 Allen first contends that his convictions should be reversed because they did not include acts or threats of violence, which he argues are required for a criminal conviction under the version of RCW 26.50.110(1) in effect when he committed his offenses. If Allen is correct, he was sentenced unlawfully. Hence, this issue may be raised for the first time on appeal. State v. Ford, 137 Wn.2d 472, 477, 973 P.2d 452 (1999). We review questions of statutory interpretation de novo. State v. Bright, 129 Wn.2d 257, 265, 916 P.2d 922 (1996).
¶8 Allen contends that former RCW 26.50.110(1) is ambiguous and that under the rule of lenity, such ambiguity must be resolved in his favor. See State v. Spandel, 107 Wn. App. 352, 358, 27 P.3d 613 (2001). The State agrees that the former statute is ambiguous but urges us to resolve that ambiguity by looking at its recent amendment, as we did in State v. Wofford, 148 Wn. App. 870, 201 P.3d 389 (2009).
¶9 Former RCW 26.50.110(1) was not a “ ‘virtuosic specimen’ ” of legislative drafting. Wofford, 148 Wn. App. at 878 (citing State v. Bunker, 144 Wn. App. 407, 413, 183 P.3d 1086, review granted, 165 Wn.2d 1003 (2008)). The provision stated as follows:
Whenever an order is granted under this chapter, chapter 7.90, 10.99, 26.09, 26.10, 26.26, or 74.34 RCW, or there is a valid foreign protection order as defined in RCW 26.52.020, and the respondent or person to be restrained knows of the order, a violation of the restraint provisions, or of a provision excluding the person from a residence, workplace, school, or day care, or of a provision prohibiting a person from knowingly coming *308within, or knowingly remaining within, a specified distance of a location, or of a provision of a foreign protection order specifically indicating that a violation will be a crime, for which an arrest is required under RCW 10.31.100(2) (a) or (b), is a gross misdemeanor except as provided in subsections (4) and (5) of this section.
Former RCW 26.50.110(1). If a violation involves assaultive contact, it is a felony. RCW 26.50.110(4). And, if the offender has two previous convictions for violating a no-contact order, a third conviction is a felony. RCW 26.50.110(5). Violating a no-contact order is also punishable as contempt of court under RCW 26.50.110(3).
¶10 RCW 10.31.100(2)(a), in turn, mandates that the police must arrest any person suspected of violating a Washington domestic violence or no-contact order, but only if they have probable cause to believe that the restrained person has threatened or performed acts of violence, or has entered a prohibited area. Wofford, 148 Wn. App. at 876; Bunker, 144 Wn. App. at 414. RCW 10.31.100(2)(b) requires arrest under similar circumstances for foreign protection orders. Wofford, 148 Wn. App. at 876. Allen argues, therefore, that for a violation of former RCW 26.50.110(1) to be a criminal offense, the violation must be one that mandates arrest, i.e., one that involves an act or threat of violence.
¶11 As we recognized in Wofford, it is unclear which provision of former RCW 26.50.110(1) the final phrase “for which an arrest is required under RCW 10.31.100(2) (a) or (b)” is intended to modify. Wofford, 148 Wn. App. at 876-77. Our goal in applying a statute is to carry out the legislature’s intent and, if a statute is ambiguous, we may look to principles of statutory construction and legislative history to discern the legislature’s intent. State ex rel. Citizens Against Tolls v. Murphy, 151 Wn.2d 226, 242-43, 88 P.3d 375 (2004); Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 808, 16 P.3d 583 (2001).1 The *309legislature’s intent as to the elements of the crime of violating a no-contact order is plainly evidenced in the 2000 and 2007 amendments to RCW 26.50.110(1). Wofford, 148 Wn. App. at 879. These amendments show that the legislature always intended criminal penalties for any no-contact order violation.
¶12 In 2000, the legislature added the RCW 10.31.100(2) cross-reference to former RCW 26.50.110(1). Laws op 2000, ch. 119, § 24. The legislative history confirms that “[a] violation of a no-contact order, foreign protection order or restraining order that does not constitute a class C felony is a gross misdemeanor.” 2000 Final Legislative Report, 56th Wash. Leg., Reg. Sess., at 131. The House of Representatives further summarized the bill, stating that “a police officer shall arrest any person who violates the restraint or exclusion provision of a court order relating to domestic violence.” H.B. Rep. on Engrossed Second Substitute S.B. 6400, 56th Leg., Reg. Sess., at 4 (Wash. 2000). The policy behind the 2000 amendment was to strengthen domestic violence laws, and the legislature plainly intended that a person commits a crime if he or she violates any no-contact order and that the violation need not involve an act or threat of violence or presence within a specified distance of a location to be criminal. Wofford, 148 Wn. App. at 880.
¶13 The legislature amended RCW 26.50.110 again in 2007. Subsection (l)(a) now provides as follows:
Whenever an order is granted under this chapter, chapter 7.90, 10.99, 26.09, 26.10, 26.26, or 74.34 RCW, or there is a valid foreign protection order as defined in RCW 26.52.020, and the respondent or person to be restrained knows of the order, a violation of any of the following provisions of the order is a gross misdemeanor, except as provided in subsections (4) and (5) of this section:
*310(i) The restraint provisions prohibiting acts or threats of violence against, or stalking of, a protected party, or restraint provisions prohibiting contact with a protected party;
(ii) A provision excluding the person from a residence, workplace, school, or day care;
(iii) A provision excluding a person from knowingly coming within, or knowingly remaining within, a specified distance of a location; or
(iv) A provision of a foreign protection order specifically indicating that a violation will be a crime.
RCW 26.50.110(l)(a). The legislature specifically stated in the text of the bill that it was not intended to change the substantive law or broaden the scope of law enforcement, and that the reason for the amendment was to make clear the legislature’s intent that a willful violation of a no-contact provision of a court order is a criminal offense. Laws op 2007, ch. 173, § 1. The 2007 amendments did not result in a substantive change in the law but clarified that a gross misdemeanor results when the restrained person knows of the order and violates a provision prohibiting acts or threats of violence against, or stalking of, a protected party, or a restraint provision prohibiting contact with a protected party. 2007 Final Legislative Report, 60th Wash. Leg., Reg. Sess., at 138. As we stated in Wofford, the subsequent history of a statute may clarify its original legislative intent. Wofford, 148 Wn. App. at 879. The 2007 amendment clarifies that Allen’s interpretation of former RCW 26.50.110(1) is, and always has been, erroneous. Wofford, 148 Wn. App. at 879.
¶14 As we further explained in Wofford, principles of statutory construction also show that conduct for which an arrest is required is not necessary to sustain a conviction under former RCW 26.50.110(1). Wofford, 148 Wn. App. at 881. Both Madrid and Hogan relied on the last antecedent rule to conclude that former RCW 26.50.110(1) was not ambiguous and that the final clause referring to RCW 10.31.100 modified each preceding clause. State v. Madrid, 145 Wn. App. 106, 115, 192 P.3d 909 (2008); State v. Hogan, 145 Wn. App. 210, 217-18,192 P.3d 915 (2008); see also In re *311Sehome Park Care Ctr., Inc., 127 Wn.2d 774, 781-82, 903 P.2d 443 (1995) (last antecedent rule provides that unless contrary intent appears in the statute, a qualifying phrase refers to the last antecedent, and a comma before the qualifying phrase is evidence that the phrase applies to all antecedents). But the last antecedent rule applies only if a statute is ambiguous and should not be read as inflexible or universally binding. In re Pers. Restraint of Smith, 139 Wn.2d 199, 205, 986 P.2d 131 (1999). The last antecedent rule does not control here because it would render related statutory provisions meaningless. Wofford, 148 Wn. App. at 883; Bunker, 144 Wn. App. at 418-19. For example, RCW 10.99.040 requires that all no-contact orders state that a violation of the order is a crime. This requirement would be meaningless and superfluous if only certain no-contact order violations were criminal. Wofford, 148 Wn. App. at 883.
¶15 Furthermore, RCW 26.50.110(3) provides that “violation of an order issued under this chapter, chapter 7.90, 10.99, 26.09, 26.10, 26.26, or 74.34 . . . shall also constitute contempt of court.” (Emphasis added.) Thus, contempt is an additional remedy available to the victim of a no-contact order violation under the plain language of RCW 26-.50.110(3). Allen’s interpretation would leave the victim with only a contempt remedy; thus, his interpretation would render the “also” in RCW 26.50.110(3) meaningless. Wofford, 148 Wn. App. at 883.
¶16 Allen’s interpretation also would lead to illogical results, as we explained in Wofford:
Wofford maintains that a no-contact order violation is criminal only when RCW 10.31.100 requires arrest because of an act or threat of violence or an intrusion into a prohibited location. Under RCW 10.31.100(2)(a), an arrest is required if the restrained person commits acts or threats of violence or enters a residence or other place from which he or she is restrained. But an arrest is not required if the restrained person physically contacts a protected person who is outside the protected area. Thus, if Wofford’s interpretation is correct, a restrained person *312who enters a prohibited place but has no contact with the victim commits a crime, but a person who has nonviolent contact with a protected person outside the protected place does not. The legislature could not have intended such an anomalous result.
Wofford, 148 Wn. App. at 883-84.
¶17 Finally, we reject Allen’s request to apply the rule of lenity to reach his interpretation of former RCW 26-.50.110(1). The rule of lenity does not apply where statutes can be reconciled in a way that reflects the legislature’s clear intent. Wofford, 148 Wn. App. at 884. Here, the legislature has stated that former RCW 26.50.110(1) was awkwardly drafted and that it has always intended to criminalize violation of domestic violence no-contact orders. Wofford, 148 Wn. App. at 884. To apply the rule of lenity would frustrate the legislature’s intent, and we decline such application in this instance.
¶18 The legislature amended RCW 26.50.110 to clarify that Allen’s construction of the statute is incorrect. Even without that amendment, Allen’s interpretation of the statute is implausible. He was properly convicted of violating a no-contact order.
H. Double Jeopardy
¶19 Allen next argues that his two convictions violate double jeopardy. Allen did not raise this argument at trial, but he may raise it for the first time on appeal because it implicates a manifest error affecting a constitutional right. State v. Turner, 102 Wn. App. 202, 206, 6 P.3d 1226 (2000).
¶20 The double jeopardy provisions of the state and federal constitutions protect a defendant from being punished multiple times for the same offense. State v. Adel, 136 Wn.2d 629, 632, 965 P.2d 1072 (1998); U.S. Const. amend. V; Wash. Const. art. I, § 9. If Allen’s two e-mails to Foley constitute just one criminal act, his two convictions *313violate double jeopardy by punishing him twice for the same offense.
¶21 If a defendant is charged with violating the same statutory provision more than once, multiple convictions can withstand a double jeopardy challenge only if each is a separate “unit of prosecution.” Turner, 102 Wn. App. at 206. The unit of prosecution for a crime may be an act or a course of conduct. State v. Root, 141 Wn.2d 701, 710, 9 P.3d 214 (2000). The first step in the unit of prosecution inquiry is to analyze the criminal statute. In re Pers. Restraint of Davis, 142 Wn.2d 165, 172, 12 P.3d 603 (2000). We review statutory construction de novo. State v. Berry, 129 Wn. App. 59, 69, 117 P.3d 1162 (2005).
 ¶22 Both the former and current versions of RCW 26.50.110(1) make it unlawful for a person to violate any restraint provision contained in a no-contact order. See State v. Snapp, 119 Wn. App. 614, 625, 82 P.3d 252 (2004) (must prove a knowing violation of restraint provisions in no-contact order to convict under RCW 26.50.110(1)). Thus, a violation constitutes a crime. The order in place here prohibited Allen from having either direct or indirect contact with Foley. Allen argues that the statute makes it unclear whether e-mails sent on different dates but read on the same date constitute two violations of that order, and he maintains that the rule of lenity requires this ambiguity to be resolved in his favor. Allen maintains that the only violation punishable under RCW 26.50.110(1) occurred when Foley read his e-mail messages.
¶23 The State responds that a knowing violation under the statute rests on the defendant’s rather than the victim’s actions. We agree, noting that a defendant’s three charges for violating a no-contact order were based on three different letters to the victim in State v. Parmelee, 108 Wn. App. 702, 705-06, 32 P.3d 1029 (2001). When the victim received or read the letters was not at issue; the facts showed that she did not even open some of them. Parmelee, 108 Wn. App. at 705. Under less analogous facts, the defendant’s action in setting a fire, rather than the damage that *314resulted, formed the unit of prosecution in State v. Westling, 145 Wn.2d 607, 612, 40 P.3d 669 (2002). “Because he set only one fire that damaged three vehicles, there is factually only one unit of prosecution.” Westling, 145 Wn.2d at 612; see also Davis, 142 Wn.2d at 174 (when defendant’s two drug manufacturing operations were differentiated by time, location, or intended purpose, defendant could be convicted twice for possession with intent to manufacture without violating double jeopardy).
¶24 Here, Allen sent Foley different e-mail messages on different days. The no-contact order prohibited him from contacting her in this manner, and his punishment for those violations should not depend on when Foley happened to read her e-mail. Allen’s two convictions for violating a domestic violence no-contact order did not violate double jeopardy.
III. Offender Score
¶25 Allen raises two challenges to his offender score. He contends that the trial court erred in including three of his five prior convictions in his offender score because the State provided insufficient proof of those prior convictions, and he also argues that the trial court erred in counting his two current offenses separately.2
A. Prior Convictions
¶26 Allen may raise this offender score challenge for the first time on appeal. Ford, 137 Wn.2d at 477-78. We review a sentencing court’s calculation of an offender score de novo. State v. Bergstrom, 162 Wn.2d 87, 92, 169 P.3d 816 (2007). Generally, the trial court calculates an offender score by adding together the current offenses and the prior convictions. RCW 9.94A.589(l)(a). The State bears the burden of proving the existence of prior convictions by a preponderance of the evidence. In re Pers. Restraint of Cadwallader, *315155 Wn.2d 867, 876, 123 P.3d 456 (2005). The best evidence to establish prior convictions is the production of a certified copy of the prior judgment and sentence. Bergstrom, 162 Wn.2d at 93. In determining a sentence, the trial court may rely on information that is admitted, acknowledged, or proved in a trial or at the time of sentencing. RCW 9.94A.530(2).
¶27 Allen argues that the State failed to offer any proof of the three prior convictions at issue, and that his failure to object to the offender score it submitted did not constitute acknowledgement on his part. See Ford, 137 Wn.2d at 483 (acknowledgement does not encompass bare assertions by the State unsupported by the evidence). The State responds that Allen acknowledged his criminal history by failing to object to the statement of criminal history and sentencing manual worksheet it filed with the court, and by failing to object when the prosecuting attorney described his criminal history to the court at sentencing. See former RCW 9.94A.530(2) (2007) (acknowledgement includes not objecting to information included in presentencing reports). Furthermore, Allen did not object when both the State and the court referred to the 41- to 54-month sentencing range based on that history, and defense counsel implicitly accepted that range in arguing that even if Allen did not deserve a low-end sentence of 41 months, he should be considered a mid-range offender rather than one who deserved a 54-month sentence.
¶28 The Washington Supreme Court recently decided, however, that a defendant’s tacit acceptance of his criminal history does not constitute the acknowledgement needed to relieve the State of its obligation to establish criminal history by a preponderance of the evidence. State v. Mendoza, 165 Wn.2d 913, 928-29, 205 P.3d 113 (2009). If a defendant does not affirmatively acknowledge his criminal history and the State does not provide facts or information establishing that history, resentencing is required. Mendoza, 165 Wn.2d at 930.
*316¶29 Here, Allen did not affirmatively acknowledge his criminal history and the State did not provide sufficient evidence to establish that its description of that history was accurate. See Mendoza, 165 Wn.2d at 929 (bare assertions as to criminal history do not substitute for the facts and information a sentencing court requires). Consequently, we must remand for resentencing, during which the State may submit additional evidence to prove Allen’s criminal history. See Mendoza, 165 Wn.2d at 930 (where the defendant does not object at sentencing and the State has not had the opportunity to put on its evidence, it is appropriate to allow additional evidence at resentencing).
B. Current Convictions
¶30 Allen also argues that his offender score is incorrect because his two current offenses should have been counted as one under the same criminal conduct rule. Allen’s acceptance of the sentencing range based on the separate scoring of his offenses waives this argument on appeal. See State v. Nitsch, 100 Wn. App. 512, 519, 997 P.2d 1000 (2000). But, because he argues in the alternative that he received ineffective assistance of counsel when his attorney failed to raise the same criminal conduct issue during sentencing, we address the relevant law. See State v. Thomas, 109 Wn.2d 222, 225, 743 P.2d 816 (1987) (to prove ineffective assistance of counsel, defendant must show that his attorney’s performance was deficient and that the deficiency prejudiced him).
¶31 If two current offenses encompass the same criminal conduct, they count as one point in calculating the defendant’s offender score. RCW 9.94A.589(1)(a); State v. Haddock, 141 Wn.2d 103, 108, 3 P.3d 733 (2000). The same criminal conduct rule requires two or more crimes to involve the same criminal intent, the same time and place, and the same victim. RCW 9.94A.589(l)(a). If one of these elements is missing, the offenses must be counted individually toward the offender score. Haddock, 141 Wn.2d at 110.
¶32 Allen’s two convictions for violating a no-contact order involved the same criminal intent and the same *317victim. He contends that because Foley opened his e-mail messages at the same time and place, the third element of the same criminal conduct rule is satisfied as well.
¶33 But, having already held that Allen’s offenses occurred when he sent the e-mails on different dates, we reject his current argument that they occurred when Foley read her e-mail. Consequently, Allen’s two offenses did not involve the same time and place and do not constitute the same criminal conduct. He did not receive ineffective assistance when his attorney failed to raise this argument during sentencing.3
IV. Statutory Maximum Sentence
¶34 Allen argues here that the trial court unlawfully sentenced him beyond the statutory maximum when it imposed a sentence of 50 months plus 9 to 18 months of community custody for each of his convictions. Because Mendoza requires us to remand for resentencing, we do not address this issue.
We affirm the defendant’s convictions but remand for resentencing.

 We recognize that different panels of our court have held that former RCW 26.50.110(1) is unambiguous and that a no-contact order violation is not a *309criminal offense unless the violation was one for which an arrest is required under RCW 10.31.100(2). See State v. Madrid, 145 Wn. App. 106, 108, 192 P.3d 909 (2008); State v. Hogan, 145 Wn. App. 210, 212, 192 P.3d 915 (2008). For the reasons stated herein, we disagree with the analysis in those cases.


 Allen stipulated to the remaining two prior convictions.


 Having addressed Allen’s earlier issues on the merits, we need not consider his alternative claim that he received ineffective assistance of counsel when his attorney failed to raise these issues below.